Citation Nr: 1447211	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  10-04 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Jill Mitchell, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active military service from August 1978 to December 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Regional Office (RO) in Houston, Texas which, in part, denied service connection for a hepatitis C post liver transplant with residuals, also claimed as loss of first liver and liver damage.

In August 2014, the Veteran provided testimony before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing has been associated with the claims folders.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran's current hepatitis C had its onset during his military service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, his hepatitis C was incurred as a result of his military service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition to grant the claim for service connection for hepatitis C; the Board finds that all notification and development actions needed to fairly adjudicate this claim has been accomplished.





Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted at entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.

To rebut the presumption of sound condition upon entry into service under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d. 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing the definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  The clear and unmistakable evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

The Veteran contends that he acquired hepatitis C due to air gun inoculations in service or as a result of being exposed to blood during an in-service motor vehicle accident.

In general, for service connection to be granted for hepatitis C, the evidence must show that a veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent medical evidence that there is a relationship between the claimed in-service injury and the veteran's hepatitis C.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA letter 211B (98-110) November 30, 1998.

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture. It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  Additionally, the FL noted that while there is at least one case report of hepatitis B being transmitted by an air gun injection, there have been no case reports to date of hepatitis C being transmitted via air gun injection.  However, the letter goes on to state that despite the lack of any scientific evidence to document transmission of hepatitis C by air gun injectors, it is biologically plausible.  Id.

The Veteran's service treatment records are negative for complaints or treatments related to hepatitis C.

However, it was noted on the Veteran's April 1974 entrance examination that he had a gunshot wound to his abdomen that he incurred in 1972.

An August 1979 service treatment record reported that the Veteran had a laceration on his right hand as a result of a Jeep accident.  

An October 2006 hospital note from the Veteran's liver transplant indicated that the Veteran was status post liver transplant in September 2006 that was secondary to hepatitis C obtained from blood transfusions after being shot in the abdomen in 1972.

In a November 2006 letter, a registered nurse noted that the Veteran reported that there was no evidence of chronic liver disease in his service records and there was no diagnosis of hepatitis C during his service time.  The nurse noted that hepatitis C was unknown as such in 1976 and the specific tests to determine its presence were not available at the time.  It was the nurse's understanding that the Veteran had numerous injections during his service period, often in mass with possible blood contamination.  It was also reported that he had a large open wound cared for in an environment of less than stellar infection control practices.

In an October 2007 letter, a hepatologist at the Brooke Army Medical Center noted that the Veteran was diagnosed with hepatitis C in 2003 and received a liver transplant in 2006.  The Veteran's risk factors for hepatitis C were a blood transfusion in 1972 and 23 years of military service from 1974 to 1996.  He opined that the Veteran's hepatitis C that necessitated a liver transplant most likely existed and occurred while the Veteran was on active duty.  

The Veteran underwent a VA examination in May 2008.  The examiner noted that while in service, the Veteran was seen in August 1979 for a laceration of the right hand from a Jeep accident.  The diagnosis was chronic hepatitis C post-liver transplantation.  The examiner opined that it was less likely than not that the Veteran's hepatitis C was caused by or a result of the laceration to the right hand he sustained in August 1979 or the superficial avulsion of the right left third finger in October 1977 as these were relatively minor injuries that did not require surgical repair.  Service treatment records did not confirm the Veteran's history of him having pulled a bleeding soldier from the Jeep in the motor vehicle accident.  It was most likely caused by or a result of the blood transfusion he received following a gunshot wound in 1972 two years prior to his induction into the military service.

In a June 2008 letter, a fellow at the Brooke Army Medical Center noted that the Veteran had normal hepatic function prior to his induction to service.  Despite a gunshot wound to his abdomen in 1972, the Veteran was noted to be in good health without any medical problems and cleared for active duty service.  During his service, the Veteran was deployed throughout Europe and underwent air gun inoculations.  It was very possible that the Veteran's viral hepatitis was contracted during his active duty service and it was impossible to determine that this infection was acquired prior to service, particularly given the entry clearance physical.  Therefore, the physician opined that the Veteran's condition was service-connected.

In a January 2009 letter, the hepatologist at the Brooke Army Medical Center opined that based on a review of the military treatment records, current lab results and current treatment records that it was as likely as not that the Veteran's exposure to hepatitis C was related to events shown to have occurred during military service and was due to in service exposure.  The physician noted that prior to his induction, the Veteran had normal hepatic function despite a gunshot wound in 1972.  The Veteran's exposure to hepatitis C during his tenure in service was likely to have occurred during one of the following events: 

1. Jet air inoculations that the soldier received while in service that caused a blood to blood transmission of minute hepatitis C particles from one soldier to another. 
2. Dental treatments during assignment in Europe.  
3. Blood tests, blood draws and mass inoculations in austere conditions and sharing of razors, or 
4. The Veteran's medical records show that he was involved in a jeep accident that caused a laceration to his right hand.  

The physician noted that there was no evidence of any high risk activities that could have exposed him to contracting hepatitis C.  Therefore, given the slow progressive nature of this disease and the exposure to potential infection during active duty, it was most likely acquired while on active duty.

The Veteran underwent a VA examination in February 2013.  The examiner noted that the Veteran was first diagnosed with hepatitis C in 2003.  His risk factors included transfusions of blood or blood products before 1992.  The examiner opined that it was less likely than not that the Veteran's hepatitis C was incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that multiple opinions from the medical staff at the Brooke Army Medical Center failed to recognize that the Veteran had a blood transfusion in 1972 and that earlier records from the hospital documented hepatitis C since 2003 from this transfusion.  It was also not clear what was meant by their statements that the Veteran had "normal hepatic function" when he entered active duty as specific tests to detect hepatitis C were not available nor were routine liver function tests performed to assess hepatic function at the time of enlistment or discharge.  The examiner also noted that the only condition which would place this Veteran at risk for hepatitis C was the blood transfusion in 1972.  The in-service laceration to his right hand and the third finger of the left hand were both superficial and not risk factors for hepatitis C.  The examiner also noted that the Veteran denied other minor risk factors for infection during military service and that drawing blood for laboratory studies were not risk factors for hepatitis C.  The examiner noted that in regards to jet injectors for inoculation of vaccines, research found "no evidence that service members have acquired blood borne infections (such as hepatitis B, hepatitis C or human immunodeficiency virus) as a result of the Department of Defense's use of jet injectors.

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a hepatitis C disability is warranted. 

Initially, the Board notes that the Veteran's induction examination in April 1974 noted that the Veteran had a gunshot wound to his abdomen that he incurred in 1972.  As various treatment reports have noted, this gunshot wound resulted in a blood transfusion in 1972.  As noted above, the risk factors for hepatitis C include blood transfusions before 1992.  See VBA letter 211B (98-110) November 30, 1998.  While the induction examination indicates that there is a risk factor that preexisted his service, hepatitis C was not noted at entry and, as the conflicting medical opinions show, there is no clear and unmistakable evidence of a hepatitis C disability that preexisted service.  Thus, the Veteran is presumed to have been sound on entry into active duty.  

Having found that the Veteran is presumed sound at entry, the Board further finds that there is at least an approximate balance of evidence as to whether the Veteran's current hepatitis C disability is related to service.  In support of this conclusion, the Board notes that multiple private physicians have determined that the Veteran's hepatitis C disability was directly related to his service.  Notably, in his January 2009 letter a hepatologist at the Brooke Army Medical Center determined that given the slow progressive nature of this disease and the exposure to potential infection during active duty, it was most likely acquired while on active duty.  The hepatologist also documented the possible risk factors that the Veteran was exposed to.  Additionally, in a June 2008 letter, a fellow at the Brooke Army Medical Center opined that it was very possible that the Veteran's viral hepatitis was contracted during his active duty service and it was impossible to determine that this infection was acquired prior to service, particularly given the entry clearance physical.  

The Board acknowledges that the May 2008 and February 2013 VA examiners opined that it was less likely as not that the Veteran's hepatitis C was incurred in or caused by the claimed in-service injury, event or illness.  The Board notes, however, that the February 2013 VA examiner also indicated that multiple opinions from the medical staff at the Brooke Army Medical Center failed to recognize that the Veteran had a blood transfusion in 1972.  However, in his October 2007 letter, the hepatologist at the Brooke Army Medical Center clearly noted that the Veteran's risk factors for hepatitis C were a blood transfusion in 1972 and 23 years of military service from 1974 to 1996.

Additionally, the February 2013 VA examiner also indicated that in regards to jet injectors for inoculation of vaccines, research found "no evidence that service members have acquired blood borne infections (such as hepatitis B, hepatitis C or human immunodeficiency virus) as a result of the Department of Defense's use of jet injectors.  The Board notes however that while the VBA Fast Letter issued in June 2004 indicated that there have been no case reports to date of hepatitis C being transmitted via air gun injection, the letter goes on to state that despite the lack of any scientific evidence to document transmission of hepatitis C by air gun injectors, it is biologically plausible.  

The Board finds that the VBA Fast Letter discussed above constitute competent and probative evidence that hepatitis C can be transmitted by air gun injection, even if there have been no documented cases of such transmission, according to the VBA Fast Letter.  In this instance, not only does the VBA Fast Letter make a "plausible argument" for the transmission of hepatitis C through air gun injections based on objective facts, but there are also medical opinions of record which support a possible relationship between the Veteran's hepatitis C and the air gun injections he received during active service. 

As a result, the Board finds that there is an approximate balance of positive and negative evidence regarding the question of whether the Veteran had a current hepatitis C disability that was caused by his service.

Accordingly, the Board finds that the evidence is at least in equipoise as to a relationship between the Veteran's hepatitis C and his period of service.  Therefore, the Board resolves any doubt on this matter in the Veteran's favor.  See 38 C.F.R. § 3.102.
 
Additionally, a remand for a new VA examination is not necessary because the evidence of record is sufficient to grant the Veteran's claim, and a remand would only serve to unnecessarily delay final adjudication of the claim.

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for hepatitis C is warranted.  


ORDER

Entitlement to service connection for hepatitis C is granted.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


